Me. Justice Wolf
delivered the opinion of the court.
In the District Court of Guayama the appellant, convicted of murder in the first degree and sentenced to life imprisonment, after one or two extensions of time asked for further extension to file a statement of the case. The court refused the extension because the motion therefor reached the secretary’s office too late. In point of fact the motion only arrived a day too late, but the court thought it had no discretion in accordance with the jurisprudence of this court. Whatever may have been the law or the *586practice in civil appeals, we have interpreted the law in a rather different sense in criminal appeals. Rivera v. Sepúlveda, 25 P.R.R., 184. This case shows clearly that the trial conrt in a criminal case has a discretion to receive a statement of the case filed after time set, if the appellant shows diligence, and similarly the conrt has a discretion to extend the time for snch filing.
The appellant was only a day late and the motion for an extension reached Gnayama by mail on the very day that the time expired, bnt did not reach the secretary’s office. While we shonld be better satisfied if the appellant had shown that the statement of the case was ready for filing and made perhaps some affidavit of a meritorions appeal, yet-in a case which involves a life sentence we are disposed to be liberal. Hence an order will issue whereby the District Court of Gnayama is authorized to accept, consider and settle a statement of the case and remit it to this conrt as part of the record, provided that snch statement of the case is filed in said district conrt on or before the fifteenth day of August, 1924.
Remanded,.
Chief Justice Del Toro and Justices Aldrey, Hutchiso® and Franco Soto concurred.